TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00610-CV


                                       J. L. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. C140026CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant J.L.M. filed his notice of appeal on September 30, 2015. The appellate

record was complete October 12, 2015, making appellant’s brief due November 2, 2015. On

November 2, 2015, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than November 23, 2015. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on November 4, 2015.



Before Chief Justice Rose, Justices Pemberton and Field